Exhibit 10.19

Description of Non-Employee Director Compensation

Each non-employee director of Markel Corporation (“Company”) receives for
services as director an annual fee of $40,000, plus reimbursement of expenses
incurred in connection with attending meetings and training sessions attended at
the Company’s request. The Company also matches up to $5,000 per year in
charitable contributions made by each non-employee director.

Non-employee directors also receive a grant of approximately $80,000 in
restricted stock annually, calculated based on the fair market value of the
Company’s Common Stock on the grant date. Non-employee directors are also
eligible to participate, up to the total amount of fees received by the
director, in the Company’s Employee Stock Purchase and Bonus Plan (“Stock
Plan”). Under the Stock Plan, amounts specified by a director are withheld from
that director’s fees and forwarded to an independent administrator who purchases
shares of the Company’s Common Stock on behalf of the director participant. In
addition, the Company provides a “bonus” of 10% of the net increase in shares
owned under the Stock Plan in a calendar year.